Citation Nr: 1450819	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  12-20 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant may be recognized as the Veteran's surviving spouse for the purpose of entitlement to VA benefits, including a one time payment from the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

R.M.K., Counsel






INTRODUCTION

The Veteran had active service from December 1941 to December 1945.  He died in June 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 administrative decision from the Manila, Philippines, Department of Veterans Affairs (VA) Regional Office (RO), which did not recognize the appellant as the Veteran's surviving spouse.  The appellant appealed that decision.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDING OF FACT

1.  The appellant married J.G. in June 1964 in the Philippines. 

2.  The Veteran and the appellant underwent a marriage ceremony in October 1993 in the Philippines, concurrently with the appellant's prior undissolved marriage. 

3.  The appellant's marriage to the Veteran was invalid under Philippine law at the time of the October 1993 marriage ceremony. 

4.  The appellant had knowledge of the legal impediment to marriage with the Veteran prior to the October 1993 marriage ceremony.


CONCLUSION OF LAW

The appellant may not be recognized as the Veteran's surviving spouse for purposes of entitlement to VA benefits, including a one time payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. §§ 101(3), 103 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.206 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§3.159, 3.326(a) (2013).  The Board observes that where the law, and not the evidence, is dispositive in a claim, as in this case, the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 232 (2003); Smith v. Gober, 14 Vet. App. 227 (2000); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Background Information

The appellant alleges that she is the surviving spouse of the Veteran for VA purposes.  She has asserted that she should be so recognized because she in fact married the Veteran in October 1993, lived with him seven years prior to the marriage and stayed together until he passed away, and their marriage was valid because it was never declared void by the courts.

The Veteran noted "NA" in response to the question of his current spouse's name on a March 2009 statement in support of claim, three months prior to his death.  He noted "NA" for all other areas in this form related to his current spouse.  The Veteran's official death certificate shows "widowed" for his civil status.  The Board notes that the Veteran was previously married to L.M.D. in July 1943; L.M.D. passed away in September 1984.  The Board also notes that at the time of the Veteran's death, a different home address was listed for himself and the appellant, as evidenced on the death certificate and the application for benefits received from the appellant in September 2009.

In the appellant's application for benefits in September 2009, she stated that she had no previous marriages aside from the Veteran but had four children with J.G. with whom she cohabited with, without the benefit of marriage.  As noted above, the appellant was legally married to J.G. in June 1964; a valid marriage contract was provided by the National Statistics Office in the Philippines.

After locating the appellant's prior existing, valid marriage, a VA field investigation was conducted by the RO in August 2010.  The RO telephonically interviewed one of the Veteran's children, L.D., who stated that the late Veteran and the appellant did not live together as husband and wife in the same dwelling.  L.D. furthered that the children took care of the Veteran until he died.

The appellant submitted multiple affidavits from former friends and neighbors, attesting that the Veteran and appellant were husband and wife and lived together during the lifetime of the Veteran.  

Legal Criteria

The term surviving spouse means a person who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death and who has not remarried.  38 U.S.C.A. § 101(3) (West 2014); see also 38 C.F.R. § 3.50 (2013). 

The regulations also define the term spouse as a person whose marriage meets the requirements of § 3.1(j), and the term surviving spouse as a person whose marriage meets the requirements of § 3.1(j), and who was the spouse of the veteran at the time of the veteran's death.  38 C.F.R. § 3.50(c) (2013).  Section 3.1(j) defines marriage to mean a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued. 

Where an attempted marriage of a claimant to the veteran was invalid by reason of a legal impediment, the marriage will nevertheless be deemed valid if: (a) the marriage occurred 1 year or more before the veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage (see § 3.54(d)), and (b) the claimant entered into the marriage without knowledge of the impediment, and (c) the claimant cohabited with the veteran continuously from the date of marriage to the date of his or her death as outlined in § 3.53, and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the veteran's death.  See 38 C.F.R. § 3.52 (2013). 

VA regulations define marriage as a marriage valid under the law of the place where the parties resided at the time of marriage.  See 38 C.F.R. § 3.1(j).  The controlling law, Article 83 of the Philippine Civil Code, provides that any marriage subsequently contracted by any person during the lifetime of the first spouse of such person with any person other than such first spouse shall be illegal and void from its performance, unless: (1) the first marriage was annulled or dissolved; or (2) the first spouse had been absent for seven consecutive years at the time of the second marriage without the spouse present having news of the absentee being alive, or if the absentee, though he has been absent for less than seven years, is generally considered as dead and believed to be so by the spouse present at the time of contracting such subsequent marriage, or if the absentee is presumed dead.  The marriage so contracted shall be valid in any of the three cases until declared null and void by a competent court.  Dedicatoria v. Brown, 8 Vet. App. 441, 444 (1995). 

Analysis

The Board finds, by the very terms of the law of the Philippines, the appellant's marriage to the Veteran was null and void because her preceding marriage to J.G. had not been terminated by death, annulment, or dissolution.  Because the law of the place of marriage controls the validity of a marriage, the Board concludes that the appellant's marriage to the Veteran is invalid for VA purposes. 

Notwithstanding that the marriage of the appellant to the Veteran is invalid by reason of a legal impediment, an attempted marriage by the appellant may be deemed valid if each of the four requirements under 38 C.F.R. § 3.52 are met.  Without deciding whether the remaining criteria have been met, the Board finds that the appellant entered into marriage with knowledge of the legal impediment. 

The appellant has not shown any documents or other persuasive evidence that suggest she had reason to believe that any impediment to her marriage to the Veteran had been removed in 1993.  Instead, in the appellant's application for benefits in September 2009, she falsified information by stating that she had no previous marriages aside from the Veteran but had four children with J.G. with whom she cohabited, without the benefit of marriage.  

As such, the appellant's statements in this regard are not credible and thus have no probative value.  The Board notes that the appellant has been inconsistent in the details of her alleged marriage to the Veteran, including her lack of candor about her prior marriage to J.G.  In addition, her statements are contradicted by objective documents; namely, the June 1964 valid marriage contract provided by the National Statistics Office in the Philippines.  

The Court has construed 38 C.F.R. § 3.52(b) to require that the determination of an appellant's knowledge with respect to the legal impediment must be viewed in terms of what the appellant's state of mind was at the time that the invalid marriage was contracted.  Dedicatoria, 8 Vet. App. at 444.  

Given these facts, the Board finds that the appellant's state of mind at the time of marriage indicates that she was aware of her prior marriage to J.G. and that the marriage had not been legally terminated.  That is, the appellant has shown a desire to hide her prior marriage to J.G. in order to seek benefits.  Thus, the Board finds that the appellant's marriage to the Veteran may not be deemed valid because the appellant had knowledge of the legal impediment prior to entering into marriage with the Veteran.  Because the appellant's claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appellant may not be recognized as the Veteran's surviving spouse for the purpose of entitlement to VA benefits, including a one time payment from the Filipino Veterans Equity Compensation Fund; thus, the appeal is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


